Citation Nr: 0325815	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  98-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty almost continually from 
March 1950 to April 1964.  

Service connection for PTSD was initially granted in a 
December 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO).  
A 30 percent disability rating was assigned, effective April 
14, 1997, which the veteran timely appealed to the Board of 
Veterans' Appeals (the Board).

In substantive appeal forms received in April and October 
1998, the veteran requested a hearing before the Board.  In 
September 1998, he had a hearing before RO personnel.  In an 
October 2000 statement signed by the veteran, he indicated 
that he no longer wanted a hearing before the Board.


FINDING OF FACT

The veteran's PTSD symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking or mood, due to 
such symptoms as: near continuous panic or depression 
affecting the veteran's ability to function, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  The evidence of record does not demonstrate 
total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an evaluation in excess 
of the currently assigned 30 percent for service-connected 
PTSD.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)]. 

It appears that the VCAA does not apply to this claim because 
it was filed before enactment of the law.  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
Regardless of whether the VCAA applies to this claim, the 
fact is that there has been compliance with this law, as 
discussed in more detail below.  Therefore, to the extent the 
new law is more favorable to the claimant, and to the extent 
it has not prejudiced him since VA has properly notified and 
assisted him, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply to the claim.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The January 1998 Statement of the Case contain the relevant 
law and regulations and the types of evidence that could be 
submitted by the veteran in support of his claim.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.  Additionally, the RO sent the veteran a letter in 
April 2003, with a copy to his representative, which 
specifically discussed the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was informed that 
he was to provide the RO with the names and addresses for all 
health care providers who may possess additional records 
relevant to the claim currently on appeal.  Additional 
records were subsequently added to the claims file.

The Board notes that the VCAA notification provided to the 
veteran essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board provided the VCAA 
notification to the veteran in the SSOC.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the notice did request a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with his claim of 
entitlement to an increased evaluation for service-connected 
PTSD and that no further notice is required.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West 2002)].  

The veteran's service medical records are on file, as are VA 
and private treatment records and examination reports 
beginning in July 1965, including a recent examination report 
dated in May 2003.  These will be reviewed below. 

The Board concludes that all available evidence which is 
pertinent to this claim has been obtained.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria for rating PTSD

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)). 

The VA Schedule for Rating Disabilities read in pertinent 
part as follows for PTSD:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM IV. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

VA and private medical records beginning in July 1966 contain 
several psychiatric diagnoses, including psychoneurosis and 
passive-aggressive personality disorder, diagnosed on VA 
hospitalization in August 1966; anxiety reaction, diagnosed 
on VA examination in November 1978; and schizophrenia or 
paranoid personality disorder, noted in treatment records 
dated in January 1984.  

PTSD was initially noted by W.C., M.D., in a statement dated 
in October 1992, in which Dr. C. indicated that he had seen 
the veteran in the mid-1980's for PTSD 

VA treatment records reveal that the veteran had severe 
problems with anger, angry attacks, anxiety and depression in 
May 1997.  In August 1997, it was noted that he was 
hypervigilent, slept poorly, and uncomfortable around people, 
and the diagnosis was PTSD with psychotic features.  VA 
examination in October 1997 yielded, in part, diagnosis of 
PTSD manifested by nightmares, estrangement from others, 
sleep difficulties, anger outbursts, concentration 
difficulties, and exaggerated startle response.  GAF for PTSD 
was 60 in October 1997.  His GAF score was 40 in both June 
and July 1998, as well as in April and July 2000.  It was 35 
in May 1999.  In July 1998, it was noted that the veteran's 
PTSD condition included substantial amounts of paranoia and, 
at times, impaired reality testing, so the diagnosis was PTSD 
with psychosis.  It was also noted he had obvious limitations 
secondary to his impaired thought processes.

The veteran testified in support of an increased rating for 
his service-connected PTSD at a personal hearing at the RO in 
September 1998.

Medical records after September 1998 continued to diagnose 
PTSD, as well as other psychiatric disabilities including 
schizophrenia with anxiety in December 1998.  It was noted in 
May 1999 that the veteran had PTSD with "psychotic 
features," and his affect was odd, with lots of anxiety.  It 
was noted in September 1999 that the veteran was having some 
aggravation of his PTSD symptoms, including social anxiety, 
reliving his Korean War experiences, hypervigilance, low 
frustration tolerance, difficulty getting along with others, 
and an inability to hold a job.  The examiner noted that the 
veteran's PTSD did not appear to be rated as severely as it 
really was.  

The veteran complained on VA psychiatric examination in 
December 2000 that his PTSD symptoms had gotten worse over 
the previous three and a half years, especially his 
nightmares.  He also noted increased startle response, 
hypervigilance, and feelings of depression, hopelessness, 
helplessness, and worthlessness "quite often."  He denied 
any thoughts of homicide or suicide.  He was taking 
medication for his psychiatric problems.  On mental status 
examination, the veteran was described as normally groomed.  
His affect was mildly depressed and restricted.  He admitted 
to hearing voices in his dreams and nightmares.  He said that 
he felt that he was being watched all the time.  He was 
oriented.  Attention and concentration were moderately to 
severely compromised.  Insight and judgment were considered 
to be fair.  PTSD was diagnosed, and the veteran's GAF score 
was 55-60 overall and 60 for PTSD.  

VA treatment records beginning in January 2001 reveal that 
the veteran's GAF score was 40 in January, May and September 
2001.  It was noted in January 2001 that the veteran was not 
capable of substantial, gainful employment.


The veteran complained on VA psychiatric examination in May 
2003 of nightmares and flashbacks, difficulty sleeping, 
concentration problems, and exaggerated startle response.  He 
was taking medication for his psychiatric symptomatology.  He 
denied problems with nervousness, anxiety, or depression.  He 
said that he had stopped working in 1981 due to problems with 
psoriasis and that he had been on Social Security disability 
since 1981 due to his psoriasis.  On mental status 
evaluation, the veteran's mood and affect were generally 
appropriate, and he was fully oriented.  He did not have any 
delusions or hallucinations and no suicidal or homicidal 
ideation.  He did have a problem with delayed recall.  The 
diagnoses were PTSD and paranoid personality disorder by 
history.  GAF was 50.  The examiner noted that the veteran 
appeared to have some difficulty interacting socially with 
others and that his GAF score had gone down since his last VA 
examination.

Analysis

Preliminary Matter

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, various other 
psychiatric problems, including anxiety disorder, 
schizophrenia and paranoid personality disorder, have been 
diagnosed.  None of the other diagnosed psychiatric disorders 
have been service connected.  Indeed, governing regulations 
provide that personality disorders are not diseases within 
the meaning of applicable legislation providing for payment 
of VA disability compensation benefits.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2002).  

However, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Although examiners have sometimes 
differentiated between GAF scores due to the veteran's 
overall psychiatric condition and his symptomatology due 
solely to PTSD, there has not been any clear differentiation 
between the psychiatric symptomatology due to service-
connected PTSD and that due solely to nonservice-connected 
disabilities.  Consequently, there is no basis by which the 
Board can make a reasoned distinction between service-
connected and nonservice-connected symptomatology.  
Therefore, pursuant to Mittleider, the Board will consider 
all of the veteran's psychiatric symptoms as part of his 
service-connected PTSD.

Schedular rating 

The Board has carefully reviewed the medical evidence of 
record, which has been recapitulated above.  The veteran, who 
is currently assigned a 30 percent evaluation for PTSD, has 
contended, including at his RO hearing in September 1998, 
that his PTSD symptomatology is severe enough to warrant an 
increased evaluation.  

Although the veteran's PTSD symptomatology has varied 
somewhat since the initial notation in October 1992, the 
veteran has been relatively consistent in his complaints of 
nightmares and flashbacks about service, difficulty sleeping, 
hypervigilance, and difficulty concentrating.  He has an 
impaired impulse control that makes it difficult for him to 
deal with others.  Moreover, the records on file show that 
the veteran has difficulty in adapting to stressful 
circumstances, as evidenced by his complaints of anxiety or 
depression, his quickness to anger, and his inability to deal 
with others.  His symptoms also result in his inability to 
establish and maintain effective relationships with others.  
The record indicates that he has received periodic outpatient 
psychiatric treatment and that he takes medication for his 
psychiatric problems.  Various medical professionals since 
1997 have indicated the veteran's PTSD includes psychotic 
symptoms or features.

While the veteran's GAF scores have ranged from 35 to 60, the 
most recent scores have been 40, in treatment records dated 
in 2001, or 50, on VA examination in May 2003.   A GAF score 
of 50 or less means that there are present, at a minimum, 
serious symptoms or serious impairment in functional ability.  
See Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (1994), pages 46-47.  These GAF scores are 
generally consistent with other more detailed descriptions of 
the veteran's psychiatric symptomatology and are indicative 
of significant pathology.

Based on the above, the Board finds that the veteran's PTSD 
symptomatology is more nearly productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, 
warranting an increased evaluation of 70 percent.  Although 
not all of the criteria for a 70 percent rating are 
demonstrated, based on the medical evidence, the Board 
believes that the criteria for a 70 percent rating have been 
approximated.  See 38 C.F.R. § 4.7; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  

The Board has further considered whether the maximum rating 
of 100 percent may be assigned in this case.  However, the 
evidence shows that the veteran's PTSD symptomatology does 
not include gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss of own 
occupation or name.  It is clear that, although severe, the 
veteran's PTSD symptoms are not productive of such total 
impairment.  Nor does his service-connected PTSD disability 
more nearly approximate the criteria for a 100 percent rating 
than the criteria for a 70 percent rating, since he displays 
none of the symptoms required for a 100 percent evaluation.  
See 38 C.F.R. § 4.7 (2002).

Fenderson considerations

As noted above, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Although there has been some variation over the years in the 
veteran's PTSD symptomatology and GAF scores in the pertinent 
medical evidence of record, the Board concludes that there is 
no distinct examination or treatment record that can be said 
to be the clear beginning of an increase or decrease in 
psychiatric symptomatology.  In fact, the veteran's 
complaints since service connection for PTSD became effective 
in 1997 have been generally consistent, despite some 
variation in severity.  Therefore, staged ratings are not 
applicable.  Rather, a higher evaluation of 70 percent is 
considered warranted throughout the appeal period.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
January 1998 Statement of the Case and the February 2001 
Supplemental Statement of the Case, the RO cited 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but did 
not discuss it.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  While the veteran's service-
connected PTSD certainly affects his employability, as 
evidenced by the 70 percent rating now assigned, the evidence 
of record does not establish that the disability causes 
marked interference with employment.  Although it was 
concluded in September 1999 that the veteran was unable to 
hold a job, it was not specifically noted that this was due 
solely to his service-connected PTSD.  In fact, the Board 
would point out that the veteran said on VA examination in 
May 2003 that he stopped working in 1981, and was awarded 
Social Security disability benefits, due to his psoriasis.  
Additionally, there is no evidence of recent hospitalization 
due to service-connected PTSD.  Consequently, the Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.    

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  There is no question that the veteran 
experiences significant problems due to his service-connected 
PTSD.  However, these symptoms are contemplated in the 
currently assigned disability rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating may be 
assigned for the veteran's service-connected PTSD.  The 
appeal is accordingly allowed to that extent.










ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

